DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JANARD ORANGE,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D11-2280

                               [March 9, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit;
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 09-
8042CF10B.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, Melvin G. Mosier and
Nicholas I. Igwe, Assistant Attorneys General, West Palm Beach, for
appellee.

PER CURIAM.

    Upon consideration of the February 9, 2016 order of the Supreme Court
of Florida which quashes the September 3, 2014 decision of this court, the
above-styled case is hereby remanded to the lower tribunal for
resentencing in accordance with the February 9, 2016 order of the
Supreme Court of Florida.

STEVENSON, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.